       Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

 DERRICK PARKER                                          *      CIVIL ACTION
                                                         *
 VERSUS                                                  *      NUMBER:
                                                         *
 SENTRY SELECT INSURANCE COMPANY,                        *      JUDGE:
 CAPTIAL BRAVO, L.L.C., AND RAUL                         *
 NIETO MUNOZ                                             *      MAGISTRATE:
                                                         *
 * * * * * * * * * * * * * * * *                         *

FILED: ___________________________                 _______________________________
                                                   DATE

                               PETITION FOR REMOVAL

       Defendants, Raul Nieto Munoz and Sentry Select Insurance Company, file this

Petition for Removal of this case from the Civil District Court for the Parish of Orleans, State

of Louisiana, in which it is now pending, to the United States District Court for the Eastern

District of Louisiana. This removal is predicated upon diversity of citizenship jurisdiction

under 28 U.S.C. §1332.

       1.     This case was commenced in the Civil District Court for the Parish of Orleans,

              State of Louisiana, on August 25, 2020, through the filing of a Petition for

              Damages setting forth a claim for relief upon which this action is based.
Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 2 of 7




2.   Plaintiff, Derrick Parker (“Parker”), instituted this action for personal injuries

     allegedly sustained in a bodily injury accident on September 8, 2019 in the

     Parish of Orleans.

3.   Plaintiff designated, Raul Nieto Munoz, Bravo Capital, LLC (erroneously

     designated as “Capital Bravo L.L.C.”) and Sentry Select Insurance Company

     as defendants in this matter.

4.   Service of process upon defendant, Raul Nieto Munoz, was requested through

     the Louisiana Long-Arm Statute contained in LSA-R.S. 13:3201, et seq., but

     no affidavit of long-arm service has been filed into the record of the state court

     proceeding.

5.   Service of process upon defendant, Bravo Capital, LLC, was requested

     through the Louisiana Long-Arm Statute contained in LSA-R.S. 13:3201, et

     seq., and effectuated on September 17, 2020, but no affidavit of long-arm

     service has been filed into the record of the state court proceeding (Exhibit 1:

     Plaintiff counsel’s Long-Arm Service Certified Letter and enclosures dated

     September 9, 2020).

6.   Service of process upon defendant, Sentry Select Insurance Company was

     requested and served through the Louisiana Secretary of State on September

     16, 2020 (Exhibit 2: Citation and Service upon Sentry Select Insurance


                                     2
Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 3 of 7




      Company through the Louisiana Secretary of State dated September 16, 2020).

7.    This matter has been removed within thirty (30) days of documented service

      of process upon Bravo Capital, LLC and Sentry Select Insurance Company.

8.    This action is one of a civil nature for damages.

9.    Parker alleges that he sustained injuries to his shoulders, neck, and back, and

      that he experiences headaches in consequence of the alleged accident (Petition

      for Damages, ¶ VII.).

10.   Parker alleges entitlement to damages for past and future mental anguish and

      physical suffering, as a result of the alleged accident (Petition for Damages,

      ¶ VII.).

11.   Parker further alleges that he is entitled to damages for past and future loss of

      enjoyment of life (Petition for Damages, ¶ VII.).

12.   Parker further alleges that he is entitled to damages for past and future medical

      care, including expenses for travel to the offices of his physicians (Petition for

      Damages, ¶ VII.).

13.   Parker asserts a claim for exemplary damages under LSA-R.C.C. art. 2315.4

      predicated upon his allegation that Raul Nieto Munoz operated a tractor-trailer

      while intoxicated (Petition for Damages, ¶ VIII.).

12.   Under Simon v. Wal-Mart Stores, Inc., 193 F.3d 848 (5th Cir. 1999), defendants


                                      3
Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 4 of 7




      avers that they possess a good faith belief at the time of this removal that

      diversity of citizenship jurisdiction exists under 28 U.S.C.§ 1332 , irrespective

      of the merits of plaintiff’s lawsuit or any defenses applicable to his claims.

13.   Parker has incurred medical expenses from the following health care

      providers:

       Crescent City Chiropractic Center                  $ 5,645.00
       R. William Junius, III, M.D.                       $ 1,896.56
              TOTAL                                       $ 7,541.56

14.   The diagnoses rendered by Kelleigh A. Payne, D.C., Crescent City

      Chiropractor Center and reportedly related to the subject accident are: (a)

      cervical spine segmental dysfunction; (b) neck pain; (c) muscle spasm of the

      neck; (d) muscle pain (myalgia); (e) tension headaches; (f) lumbar spine

      segmental dysfunction; (g) low back pain; and (h) thoracic spine segmental

      dysfunction.

15.   The treatment term by Kelleigh A. Payne, D.C., Crescent City Chiropractor

      Center is September 12, 2019 through February 12, 2020.

16.   Parker was initially evaluated by orthopedic surgeon, R. William Junius, III,

      M.D. on January 22, 2020 and he continues to undergo medical treatment

      through the present time for left shoulder pain, which has been diagnosed as


                                      4
Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 5 of 7




      left shoulder pain, left subacromial bursitis, and left subacromial impingement.

17.   On March 13, 2020, a subacromial injection was administered to Parker’s left

      shoulder.

18.   A left shoulder MRI was recommended by , R. William Junius, III, M.D. on

      May 8, 2020, but defendants do not know whether the MRI has been

      performed.

19.   On September 28, 2020, plaintiff’s counsel, Craig A. Gentry advised defense

      counsel that Parker’s damage claims likely exceed the $75,000 amount in

      controversy threshold and that Parker continues to undergo medical treatment.

20.   Derrick Parker is a Louisiana resident/domiciliary of Orleans Parish, State of

      Louisiana.

21.   Raul Nieto Munoz is a Texas resident/domiciliary of Weslaco, Texas.

22.   Bravo Capitol, LLC was formed under the laws of the State of Texas with its

      principal place of business/domicile at 3415 Greystone Drive, Suite 210,

      Austin, Texas 78731.

23.   The members of Bravo Capital, LLC are:

      (a)    Stephen A. Hanes, a person of the full age of majority who is domiciled

             in and is a resident of the State of Texas, whose residence address is

             1210 West 5th Street, Austin, Texas 78703; and


                                      5
       Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 6 of 7




              (b)    Stephen L. Stuesser, a person of the full age of majority who is

                     domiciled in and is a resident of the State of Texas, whose residence

                     address is 5902 Wynona Way, Austin, Texas 78757.

       24.    Sentry Select Insurance Company is incorporated under the laws of the State

              of Wisconsin, with its principal place of business/domicile at 2225 Minnesota

              Avenue, Stevens Point, Wisconsin 54481.

       25.    Bravo Capitol, LLC concurs in removal.

       26.    Complete diversity of citizenship exists and the amount in controversy

              requirement in 28 U.S.C. §1332 is demonstrable.

       WHEREFORE, defendants, Raul Nieto Munoz and Sentry Select Insurance

Company, pray for removal of the above-entitled cause from the Civil District Court for the

Parish of Orleans, State of Louisiana to the United States District Court for the Eastern

District of Louisiana.

                                                 Respectfully submitted,




                                                 /s/ Charles M. Ponder, III
                                                 CHARLES M. PONDER, III, #2052
                                                 PONDER LAW FIRM
                                                 935 Gravier Street, Suite 835
                                                 New Orleans, Louisiana 70112
                                                 Telephone: (504) 528-3066

                                            6
Case 2:20-cv-02729-SM-MBN Document 1 Filed 10/06/20 Page 7 of 7




                                                     Facsimile: (504) 528-3077
                                                     E-Mail: cmponder@att.net




                              CERTIFICATE OF SERVICE

     I hereby certify that on the 6th day of October, 2020, I electronically filed the
     foregoing with the Clerk of Court by using the CM/ECF system which will send a
     notice of electronic filing to the following: All counsel of record. I further certify
     that I mailed the foregoing document and the notice of electronic filing by first-class
     mail and e-mail to the following non-CM/ECF participants: None.


                          /s/ Charles M. Ponder III
                                CHARLES M. PONDER, III




                                               7
